UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


ERWIN EUGENE SEMIEN,                              §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:18-CV-512
                                                  §
UNITED STATES OF AMERICA,                         §
                                                  §
                Defendant.                        §

    MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
   ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Erwin Eugene Semien, a prisoner confined at the Federal Correctional Institution

in Beaumont, Texas, proceeding pro se and in forma pauperis, filed this civil action pursuant to

the Federal Tort Claims Act.

         The court referred this matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders

of this court. The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge. The magistrate judge recommends granting the government’s second motion

to dismiss for lack of jurisdiction.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings, and all available evidence. Plaintiff filed

objections to the magistrate judge’s Report and Recommendation.

         The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

the objections are without merit. The court lacks subject matter jurisdiction because plaintiff
failed to exhaust his claim that a prison employee negligently caused his shoulder injury and the

individuals responsible for his medical treatment were not government employees.

                                             ORDER

       Accordingly, plaintiff’s objections (#23) are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#21)

is ADOPTED. The government’s second motion to dismiss (#17) is GRANTED. A final

judgment will be entered in this case in accordance with the magistrate judge’s recommendation.



       Signed this date
       Dec 18, 2019




                                                 2
